Luke, J.
1. Upon the trial of a suit against a railroad company for damages for the killing of a dog by the running of its locomotives or cars or other machinery, proof of such killing raises a presumption of *81negligence against the company. Seaboard Air-Line Ry. v. McDonald, 19 Ga. App. 627 (91 S. E. 1053).
Decided October 31, 1917.
Appeal; from Dade superior court — Judge Fite. December 27, 1916.
Payne & Hale, for plaintiff in error.
2. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, G. J., and Jenkins, J., concur.